Citation Nr: 1456320	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  08-18 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from February 1962 to June 1966.  This matter is before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board previously denied this issue in a decision dated in April 2010.  Pursuant to a Joint Motion to Remand (joint motion), the Court of Appeals for Veterans Claims (Court) vacated the Board's decision in an Order dated in September 2010.  The Court remanded the case to the Board for readjudication consistent with the joint motion.  In April 2011, April 2013, and May 2014, the Board remanded this matter for further development and the case has been returned to the Board for appellate consideration.    

The Board notes that, in addition to the paper claims file, the Board has also reviewed the documents in the electronic claims file.


FINDING OF FACT

The Veteran's tinnitus began during service and his continued since that time.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran seeks service connection for tinnitus which he contends is the result of his exposure to acoustic trauma during his service.  He reported that he had ringing in his ears during service and that it has intermittently continued since that time.  

The Veteran's service treatment records are devoid of reference to, complaint of, or treatment for, tinnitus.  The Veteran, however, is competent to report that tinnitus occurred during service, has continued intermittently since that time, and is present today.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  Additionally, VA conceded that the Veteran suffered acoustic trauma during service.  As the Board finds the Veteran credible, this lay evidence is sufficient to grant the claim.

The Board notes that there are multiple negative nexus opinions regarding the Veteran's tinnitus claim.  In a May 2014 remand, however, the Board found that none of the reports adequately addressed this matter.  Thus, the Veteran's claim was remanded for yet another opinion instructing the examiner to consider the Veteran's competent statements regarding noise exposure and frequency of symptoms.  A May 2014 examination was conducted.  The examiner opined that it was less likely than not that the Veteran's tinnitus was a symptom of hearing loss.  The examiner reasoned that the two disabilities occurred separately, were not mutually occurring, and had varying causes.  Additionally, the examiner also indicated that it was less likely than not that tinnitus was caused by/related to military noise exposure.  In support of the opinion, the examiner cited to the lack of complaints in the records related to ringing/noises in the ear despite other complaints related to the ear.  It was also noted that the Veteran's noise exposure was minimal and there was no documentation to support a claim.  The Board affords this opinion little probative value as the Veteran is competent and credible with regard to the onset of his tinnitus, and the examiner largely based her opinion on the absence of documented complaints of tinnitus during service, which is not fatal to the claim.  Based on the evidence and affording the Veteran all benefit of the doubt, the Board finds that the Veteran's tinnitus began during active service and has continued since that time.  Therefore, service connection for tinnitus is warranted and the claim is granted.  


ORDER

Service connection for tinnitus is granted.  





____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


